IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,615 & AP-76,616


EX PARTE RONALD DAVID ROGERS, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 39154 & 39155 IN THE 268TH DISTRICT COURT

FROM FORT BEND COUNTY



 Per curiam. Alcala, J., not participating. 


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
assault attempted aggravated sexual assault and sentenced to sixty and fifteen years' imprisonment,
respectively.
	Applicant contends that trial counsel was ineffective. He alleges that counsel did not discover
evidence suggesting that applicant was not at the scene of a crime that was used against him at
punishment as an extraneous offense. We order that this application be filed and set for submission
to determine whether counsel rendered ineffective assistance of counsel at the punishment phase of
the trial, and if so, whether Applicant was harmed under Strickland v. Washington. (1) The parties shall
brief these issues.
	It appears that Applicant is not represented by counsel. If that is correct, the trial court shall
determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant. Tex. Code Crim. Proc. art.
26.04. The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent. All briefs shall be filed with this Court within
90 days of the date of this order.
Filed: August 24, 2011
Do not publish	
1.  Strickland v. Washington, 466 U.S. 668 (1984).